ORDER
PER CURIAM.
Appellant, Kimberly Ann Goodhart (“appellant”), appeals the judgment of the Circuit Court of Ralls County dissolving her marriage to Russell William Goodhart (“respondent”) wherein the trial court granted sole custody of the parties’ three children to respondent, divided the parties’ marital property, denied appellant maintenance, and ordered appellant to pay child support and court costs. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript, and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).